PER CURIAM.
Granted. Relator’s sentence for attempted armed robbery is vacated, and this case is remanded to the district court for consideration and resentencing in accordance with the procedures and guidelines set forth in State v. Desdunes, 579 So.2d 452 (La.1991); State v. Washington, 578 So.2d 1150 (La.1991); State ex rel. Jackson v. Smith, 578 So.2d 1150 (La.1991). A sentence for attempted armed robbery is without benefit of parole, probation or suspension of sentence. State ex rel. Sullivan v. Maggio, 432 So.2d 854 (La.1983).